Citation Nr: 0908092	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-25 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for loss of vision, to 
include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for sore throats, to 
include as due to undiagnosed illness.

5.  Entitlement to service connection for unrefreshing sleep, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for non-cardiac chest 
pain, to include as due to undiagnosed illness.

7.  Entitlement to service connection for heartburn, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied service connection for 
headaches, loss of vision, fatigue, sore throat, unrefreshing 
sleep, non-cardiac chest pains, and heartburn due to 
undiagnosed illness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2006 substantive appeal regarding service 
connection for headaches, loss of vision, fatigue, sore 
throat, unrefreshing sleep, non-cardiac chest pain, and 
heartburn as due to an undiagnosed illness, the Veteran 
stated that he wanted a local hearing before a Decision 
Review Officer.  A remand is required in order to comply with 
the Veteran's request.  See 38 C.F.R. §§ 3.103(c), 3.2600(c) 
(2008).

The examiners who conducted the August 2007 examinations 
noted that they did not have access to the Veteran's claims 
file including service treatment records.  The duty to assist 
Veteran's in substantiating their claims includes affording 
medical examinations that consider Veteran's prior medical 
examinations and treatment.  Colayong v. West, 12 Vet App 
524, 534 (1999); Fenderson v. West, 12 Vet. App. 119, 127 
(1999).  

The examiner indicated that he did not have an opportunity to 
review the July 2005 treatment record noting a diagnosis for 
"Gulf War Illness".  After the Veteran's claims file is 
forwarded to the examiner, the examiner should also comment 
on this diagnosis and treatment record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing 
before a Decision Review Officer.

2.  Then, the August 2007 examiners 
should be provided with Veteran's claims 
file and given an opportunity to provide 
an addendum to their examination reports.  
The examiners should state that he 
reviewed the Veteran's claims file.  

Included in his addendum:

a.  The examiner who provided the 
chronic fatigue syndrome examination 
should clarify whether non-cardiac 
chest pain is at least as likely as 
not (a 50 percent probability or 
more) an objective manifestation of 
an undiagnosed illness.  The 
severity of such symptoms should 
also be noted. 

b.  For those symptoms that the 
examiner has attributed to a 
diagnosed illness, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not (50 percent probability or more) 
that the diagnosed illness had its 
onset in service or is otherwise 
related to a disease or injury in 
service. The examiner should provide 
a rationale for the opinion.

If any examiner is not available, 
the claims file should be referred 
to another physician to obtain the 
necessary opinions.  If further 
examinations are found to be 
necessary, they should be provided.

4.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case. 
Return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




